Exhibit 10.2

 

FORM OF

MIKROS SYSTEMS CORPORATION
2017 Omnibus Incentive Plan

STOCK OPTION GRANT NOTICE

 

Mikros Systems Corporation, a Delaware corporation (the “Company”), pursuant to
its 2017 Omnibus Incentive Plan (as may be amended from time to time, the
“Plan”), hereby grants to the individual listed below (the “Optionee”), an
option to purchase the number of shares of Common Stock, par value $0.01 per
share, of the Company (the “Shares”), set forth below (the “Option”). This
Option is subject to all of the terms and conditions set forth herein and in the
Stock Option Agreement attached hereto as Exhibit A (the “Agreement”) and the
Plan, each of which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Stock Option Grant Notice (the “Grant Notice”) and the
Agreement.

 

Optionee:

[__________]

Grant Date:

[__________]

Vesting Commencement Date:

[__________]

Exercise Price per Share:

$[ ● ]
/Share                                                                                                  

Total Number of Shares Subject to the Option:

[__________] Shares

Expiration Date:

[__________]

Vesting Schedule:

[__________]

Termination:

The Option shall terminate on the Expiration Date set forth above or, if
earlier, in accordance with the terms of the Agreement

 

Type of Option:         ☐  Incentive Stock Option        ☐  Non-Qualified Stock
Option

 

By his or her signature below, the Optionee agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. The Optionee has
reviewed the Agreement, the Plan and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Agreement
and the Plan. The Optionee hereby agrees to accept as binding, conclusive and
final all decisions and/or interpretations of the Committee upon any questions
arising under the Plan or relating to the Option. If the Optionee lives in a
community property state and either is married or has a registered domestic
partner, his or her spouse has signed the Consent of Spouse attached to this
Grant Notice as Exhibit B.

 

MIKROS SYSTEMS CORPORATION

 

OPTIONEE

     

By:

 

 

By:

 

Print Name:

   

Print Name:

 

Title:

       

Address:

   

Address:

       

Email:

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Mikros Systems
Corporation, a Delaware corporation (the “Company”), has granted to the Optionee
an option (the “Option”) under the Company’s 2017 Omnibus Incentive Plan (as
amended from time to time, the “Plan”) to purchase the number of Shares
indicated in the Grant Notice.

 

ARTICLE I.


GENERAL



 



1.1     Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

 

ARTICLE II.


GRANT OF OPTION



 



2.1      Grant of Option. In consideration of the Optionee’s past and/or
continued employment with or service to the Company and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company irrevocably grants to the Optionee the
Option to purchase any part or all of the aggregate number of Shares set forth
in the Grant Notice, upon the terms and conditions set forth in the Plan and
this Agreement.

 

2.2     Exercise Price. The exercise price of the Shares subject to the Option
shall be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the exercise price per share of the Shares subject to
the Option shall not be less than 100% of the Fair Market Value of a Share on
the Grant Date.

 

ARTICLE III.


PERIOD OF EXERCISABILITY



 



3.1       Commencement of Exercisability.

 

(a)     Subject to Sections 3.1(b), 3.2, 3.3, 5.7 and 5.8 hereof, the Option
shall become vested and exercisable in such amounts and at such times as are set
forth in the Grant Notice.

 

(b)     No portion of the Option which has not become vested and exercisable as
of the date of the Optionee’s termination of service with the Company shall
thereafter become vested and exercisable, except as may be otherwise provided by
the Committee or as set forth in a written agreement between the Company and the
Optionee.

 

3.2     Duration of Exercisability. Any installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

 

 
A-1

--------------------------------------------------------------------------------

 

 

3.3       Expiration of Option. The Option may not be exercised to any extent
after the first to occur of the following events:

 

(a)     The Expiration Date set forth in the Grant Notice;

 

(b)     The date that is three (3) months from the date of the Optionee’s
termination of service by the Company for any reason other than due to death,
Disability, or Retirement;

 

(c)     The expiration of one (1) year from the date of the Optionee’s
termination of service by reason of the Optionee’s death, Disability or
Retirement; or

 

(d)     The date of the Optionee’s termination of service by the Company for
Cause.

 

ARTICLE IV.


EXERCISE OF OPTION

 

4.1      Person Eligible to Exercise. Except as provided in Section 5.2 hereof,
during the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof. After the death of the Optionee, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3 hereof, be exercised by the deceased Optionee’s beneficiary or by
any person empowered to do so under the deceased Optionee’s will or under the
then-applicable laws of descent and distribution, subject to Section 18.4 of the
Plan.

 

4.2      Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof. However, the Option shall not be exercisable with
respect to fractional shares.

 

4.3     Manner of Exercise; Notice. The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the stock administrator of the
Company (or any other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3 hereof:

 

(a)     A written or electronic notice (the “Notice”) complying with the
applicable rules established by the Committee stating that the Option, or a
portion thereof, is exercised. The Notice shall be signed by the Optionee or
other person then-entitled to exercise the Option or such portion of the Option
by delivery in person, by facsimile or electronic transmission or through the
mail of written notice of exercise to the Company at its principal executive
office (or to the Company’s designee as may be established from time to time by
the Company and communicated to Participants);

 

(b)     Full payment of the exercise price and applicable withholding taxes for
the Shares with respect to which the Option, or portion thereof, is exercised,
in a manner permitted by Section 4.4 hereof;

 

(c)     Any other representations or documents as may be required in the
Committee’s sole discretion to effect compliance with all applicable provisions
of the Securities Act, the Exchange Act, any other federal, state or foreign
securities laws or regulations, the rules of any securities exchange, national
market system or automated quotation system on which the Shares are listed,
quoted or traded or any other applicable law; and

 

 
A-2

--------------------------------------------------------------------------------

 

 

(d)     In the event the Option or portion thereof shall be exercised pursuant
to Section 4.1 hereof by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option
(as determined by the Committee in its sole discretion).

 

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

4.4      Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

 

(a)     Cash;

 

(b)     Check; or

 

(c)     With the consent of the Committee, such other form of legal
consideration as permitted by the Plan and acceptable to the Committee.

 

4.5     Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company, including,
without limitation, voting rights and rights to dividends, in respect of any
Shares purchasable upon the exercise of any part of the Option unless and until
such Shares shall have been issued by the Company to such holder (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as may be provided in the Plan.

 

 
A-3

--------------------------------------------------------------------------------

 

 

ARTICLE V.


OTHER PROVISIONS



 



5.1    Administration. The Committee shall have the power to interpret the Plan
and this Agreement as provided in the Plan. All interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Optionee, the Company and all other interested persons.

 

5.2     Transferability of Option. Without limiting the generality of any other
provision hereof, the Option shall be subject to the restrictions on
transferability set forth in Section 18.4 of the Plan.

 

5.3     Adjustments. The Optionee acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Section 21 of the Plan.

 

5.4     Tax Consultation. The Optionee understands that the Optionee may suffer
adverse tax consequences as a result of the grant, vesting and/or exercise of
the Option, and/or with the purchase or disposition of the Shares subject to the
Option. The Optionee represents that the Optionee has consulted with any tax
consultants the Optionee deems advisable in connection with the purchase or
disposition of such shares and that the Optionee is not relying on the Company
for any tax advice.

 

5.5     Optionee’s Representations. The Optionee shall, if required by the
Company, concurrently with the exercise of all or any portion of this Option,
make such written representations as are deemed necessary or appropriate by the
Company and/or the Company’s counsel.

 

5.6    Section 409A. This Agreement and the Grant Notice shall be interpreted in
accordance with the requirements of Section 409A of the Code. The Committee may,
in its discretion, adopt such amendments to the Plan, this Agreement or the
Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate to comply with the
requirements of Section 409A of the Code or an available exemption thereof;
provided, however, that the Committee shall have no obligation to take any such
action(s) or to indemnify any person from failing to do so.

 

5.7     Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided, however, that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of the Optionee.

 

5.8     Not a Contract of Service Relationship. Nothing in this Agreement or in
the Plan shall confer upon the Optionee any right to continue to serve as an
Employee, Director, Consultant or other service provider of the Company or shall
interfere with or restrict in any way the rights of the Company, which rights
are hereby expressly reserved, to discharge or terminate the services of the
Optionee at any time for any reason whatsoever, with or without cause.

 

5.9     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Optionee is subject to Section
16 of the Exchange Act, then the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

 
A-4

--------------------------------------------------------------------------------

 

 

5.10     Conformity to Securities Laws. The Optionee acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

5.11     Limitation on the Optionee’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. The Optionee shall have only the rights of a general unsecured
creditor of the Company with respect to amounts credited and benefits payable,
if any, with respect to the Option, and rights no greater than the right to
receive the Common Stock as a general unsecured creditor with respect to
Options, as and when payable hereunder.

 

5.12     Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Article 5, this Agreement shall be
binding upon the Optionee and his or her heirs, executors, administrators,
successors and assigns.

 

5.13     Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and the Optionee with respect to the subject matter hereof.

 

5.14     Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Optionee shall be addressed to the Optionee at the Optionee’s last address
reflected on the Company’s records. Any notice shall be deemed duly given when
sent via email or when sent by reputable overnight courier or by certified mail
(return receipt requested) through the United States Postal Service.

 

5.15     Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

5.16     Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

 
A-5

--------------------------------------------------------------------------------

 

 

EXHIBIT B
TO STOCK OPTION GRANT NOTICE

CONSENT OF SPOUSE

 

I, _______________, spouse of _______________, have read and approve the Stock
Option Grant Notice (the “Grant Notice”) to which this Consent of Spouse is
attached and the Stock Option Agreement (the “Agreement”) attached to the Grant
Notice. In consideration of issuing to my spouse the shares of the common stock
of Mikros Systems Corporation set forth in the Grant Notice, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares of the common stock of
Mikros Systems Corporation issued pursuant thereto under the community property
laws or similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

 

 

 

Dated: _______________ 

_______________________________

 

Signature of Spouse

                   

 

 B-1